Exhibit 10.24
 
CREDIT AGREEMENT


This CREDIT AGREEMENT (“Agreement”) is made as of September 4, 2012 by and
between ARISTA POWER, INC. (the “Borrower”) and TMK-ENT, INC. (“Lender”).


W I T N E S S E T H:


WHEREAS, Lender has agreed to loan certain funds to the Borrower, and the
Borrower has agreed to borrow certain funds from Lender, subject to the terms
and conditions set forth therein;


NOW THEREFORE, in consideration of the terms and conditions contained herein,
and of any loans or extensions of credit heretofore, now or hereafter made to or
for the benefit of the Borrower by Lender (all of said loans hereafter referred
to as the “Loans”), the parties hereto hereby agree as follows:


1.             DEFINITIONS.
 
1.1.          General Terms.  When used herein, the following terms shall have
the following meanings:
 
(i)             “Available Principal Balance” shall mean an amount equal to the
Maximum Revolving Commitment less the outstanding principal balance of Revolving
Credit Loans.
 
(ii)            “Default” shall mean the occurrence or existence of any one or
more of the following events.
 
(a) The Borrower fails to pay any of its material “Liabilities” (as hereinafter
defined) when due and said failure continues for a period of fifteen (15) days
after written notice of same from Lender to the Borrower;
 
(b) A proceeding under any Bankruptcy, reorganization, arrangement of debt,
insolvency, readjustment of debt or receivership law or statute is filed against
Borrower which is not dismissed within sixty (60) days of its filing, or a
proceeding under any Bankruptcy, reorganization, arrangement of debt,
insolvency, readjustment of debt or receivership law or statute is filed by
Borrower or the Borrower makes an assignment for the benefit of creditors; or
 
(c) A default by Borrower under any of the other Loan Documents.
 
(iii)           “Liabilities” shall mean all of Borrower’s liabilities,
obligations, and indebtedness to Lender arising under or in accordance with the
Loan Documents.
 
(iv)           “Loan Documents” means this Agreement, the Warrant Agreement and
the Revolving Note.
 
(v)            “Maximum Revolving Commitment” shall mean $500,000.00.
 
(vi)          “Person” shall mean any individual, sole proprietorship,
partnership, joint venture, trust, unincorporated organization, association,
corporation, institution, entity, party, or government (whether national,
federal, state, provincial, county, city, municipal or otherwise, including,
without limitation, any instrumentality, division, agency, body or department
thereof).
 
 
 
1

--------------------------------------------------------------------------------

 
 
(vii)          “Revolving Note” shall mean that certain Five Hundred Thousand
and No/100 Dollar ($500,000.00) note, of even date herewith executed by Borrower
and made payable to the order of Lender.
 
(viii)         “Termination Date” shall mean September 4, 2013.
 
(ix)            “Warrant Agreement” shall mean that Warrant to Purchase Common
Stock of the Borrower, of even date herewith, issued to the Lender,
 
2.             CREDIT.
 
2.1.          Revolving Loan.  If a Default does not exist, and subject to the
provisions of Article 3 below, Lender shall, until but not after the Termination
Date, advance to the Borrower, on a revolving credit basis loans (the “Revolving
Credit Loans”), in an amount not to exceed at any time the Maximum Revolving
Commitment.  The indebtedness of Borrower under all Revolving Credit Loans shall
be evidenced by the Revolving Note.
 
2.2.          Maximum Principal Balance of Revolving Loan.  The aggregate
outstanding balance of all Revolving Credit Loans shall at no time exceed the
Maximum Revolving Commitment.  The aggregate outstanding balance of the
Revolving Credit Loans at any time shall be the amounts advanced from time to
time to Borrower and not repaid under Section 2.4.  The Borrower agrees that if
at any time any such excess shall arise, the Borrower shall upon written request
of Lender immediately pay to Lender such amount as may be necessary to eliminate
such excess.
 
2.3.          Interest.  The Borrower shall pay interest to Lender on the
outstanding and unpaid principal amount of the Revolving Credit Loans made under
this Agreement at a rate of ten percent (10%) per annum.  Interest shall be
calculated on the basis of a year of 365 days for the actual number of days
elapsed.  All accrued and unpaid interest shall be due and payable on the
Termination Date.  Accrued but unpaid interest shall not be included the
aggregate outstanding balance of the Revolving Credit Loans for purposes of
determining whether such balance has exceeded the Maximum Revolving
Commitment.  Any amount of the Revolving Credit Loans, including, but not
limited to, accrued interest, not paid when due (at maturity, by acceleration or
otherwise) shall bear interest thereafter until paid in full, payable on demand,
at a rate per annum equal to five (5%) percent over the then applicable interest
rate (the “Default Rate”).
 
2.4.          Method of Payment.  The Borrower hereby authorizes Lender, if and
to the extent payment is not made when due under this Agreement or under the
Revolving Note, to offset from any funds of the Borrower in any capacity with
Lender any amount so due.  The Borrower may prepay any Loan to Lender in whole
or in part with accrued interest to the date of such prepayment on the amount
prepaid.


3.            CONDITIONS OF ADVANCES.  Notwithstanding any other provisions
contained in this Agreement, the making of any advance in connection with any
Revolving Loan shall be conditioned upon the following:


 
3.1.          No Default.  No Default shall have occurred and be continuing
under this Agreement or any of the Loan Documents or would result from such
advance.
 
 
2

--------------------------------------------------------------------------------

 
 
4.             NEGATIVE COVENANTS.  The Borrower covenants and agrees that so
long as any Liabilities remain outstanding, and (even if there shall be no
Liabilities outstanding) so long as this Agreement remains in effect (unless
Lender shall give its prior written consent thereto):
 
4.1.   Amendment of Certificate of Incorporation or By-Laws.  Borrower shall not
amend its Articles of Incorporation or By-Laws, charter or other organizational
documents without Lender’s prior written consent, not to be unreasonably
withheld or delayed.
 
4.2.          Mergers, Etc.  The Borrower shall not wind up, liquidate or
dissolve itself, reorganize, merge or consolidate with or into, or convey, sell,
assign, transfer, lease, or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to any Person without Lender’s prior written
consent.
 
5.             DEFAULT, RIGHTS AND REMEDIES OF THE LENDER.
 
5.1.          Liabilities.  If a Default shall exist or occur and be continuing,
and upon the expiration of any applicable cure period, Lender may without notice
declare all of the Liabilities immediately due and payable, in immediately
available funds.
 
5.2.          Termination of Agreements.  Upon the occurrence of any Default,
Lender may also, with or without proceeding with sale or foreclosure or
demanding payment of the Liabilities, without notice, terminate Lender’s further
performance under this Agreement or any other agreement or agreements between
Lender and the Borrower and in addition may suspend Lender’s obligation to make
any further advances hereunder during any cure period without further liability
or obligation by Lender, and may also, upon the occurrence of any Default,
appropriate and apply on any Liabilities any and all balances, credits,
deposits, accounts, reserves, indebtedness, or other monies due or owing to
Borrower or held by Lender hereunder or under any such financing agreement or
otherwise, whether accrued or not.
 
5.3.           Waiver of Demand.  Demand, presentment, protest and notice of
nonpayment are hereby waived by the Borrower.  The Borrower also waives the
benefit of all valuation, appraisal and exemption laws.
 
6.             WARRANT.  As additional consideration for entering this
Agreement, the Borrower agrees, as of the date hereof, to issue to Lender a
warrant with a 10-year term to purchase an aggregate of 500,000 shares of common
stock of the Company at $1.80 per share pursuant to the Warrant Agreement.
 
7.             MISCELLANEOUS.
 
7.1.           Waiver.  Any suspension or waiver by Lender of a Default under
this Agreement shall not suspend, waive or affect any other Default under this
Agreement, whether the same is prior or subsequent thereto and whether of the
same or of a different kind or character.  None of the undertakings, agreements,
warranties, covenants and representations of the Borrower contained in this
Agreement and no Default under this Agreement shall be deemed to have been
suspended or waived by Lender unless such suspension or waiver is in writing
signed by an officer of Lender, and directed to the Borrower specifying such
suspension or waiver.  The failure or delay of Lender to exercise or enforce any
rights, liens, powers or remedies hereunder or under the Loan Documents or the
other aforesaid agreements or other documents or against any security or
collateral shall not operate as a waiver of such liens, rights, powers and
remedies, but all such liens, rights powers and remedies shall continue in full
force and effect until all Liabilities shall have been fully satisfied, and all
liens, rights, powers and remedies herein provided for are cumulative and none
are exclusive.
 
 
3

--------------------------------------------------------------------------------

 
 
 
7.2.          Reliance by Lender.  All covenants, agreements, representations
and warranties made herein by the Borrower, shall, notwithstanding any
investigation by Lender, be deemed to be material to, and to have been relied
upon by, Lender.
 
7.3.          Applicable Law; Severability.  This Agreement shall be construed
in all respects in accordance with, and governed by, the internal laws (as
opposed to conflicts of law provisions) of the State of New York.  Wherever
possible, each provision of this Agreement shall be interpreted in such manner
as to be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provisions or the remaining
provisions of this Agreement.
 
7.4.          Amendments, Etc.  No amendment, modification, termination, or
waiver of any provision of the Agreement, any Loan Document, nor consent to any
departure by any of the parties from any Loan Document to which it is a party,
shall in any event be effective unless the same shall be in writing and signed
by Lender.
 
7.5.          Integration.  This Agreement and the Loan Documents contain the
entire agreement between the parties relating to the subject matter hereof and
supersedes all oral statements and prior writings with respect thereto.
 
7.6.          Notices.  Except as otherwise expressly provided herein, any
notice required or desired to be served, given or delivered hereunder shall be
in writing, and shall be deemed to have been validly served, given, delivered
and/or received when (i) presented personally, or (ii) on the day of delivery
via overnight courier to the addressee, addressed to the party to be notified as
follows:
 
(i) If to Lender, at 5713 Eleni Court, Avon, NY  14414
 
(ii) If to Borrower, at 1999 Mt. Read Boulevard, Rochester, NY  14615
 
or to such other address as each party designates to the other in the manner
herein prescribed.
 
7.7.          Equitable Relief.  Borrower recognizes that, in the event Borrower
fails to perform, observe or discharge any of its obligations or liabilities
under this Agreement, Lender’s remedy at law may prove to be inadequate relief
to Lender; therefore, Borrower agrees that Lender, if Lender so requests, shall
be entitled to temporary and permanent injunctive relief if Lender proves its
entitlement to such equitable relief.
 
7.8.           Assignment.  This Agreement shall not be assignable or
transferable by the Borrower without the prior written consent of Lender and
this Agreement shall be binding on successors and assigns of the parties.  The
Lender may, without the consent of the Borrower, freely and without notice,
assign its rights and obligations under this Agreement to any Person.


[SIGNATURE PAGE FOLLOWS]
 
 
4

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.
 
 

   
TMK-ENT, INC.
 
 
By:____________________________
        Name:
        Title:
 


 
ARISTA POWER, INC.

 
 
By: ___________________________
        Name:
        Title:

 

--------------------------------------------------------------------------------


 



